Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/10/21 has been entered.
Response to Amendment
The Amendment filed 9/10/21 has been entered. Claims 7 and 9-12 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 4,482,016- cited previously) in view of Markham (US 3,076,760- cited previously). 	With respect to independent claim 7, Richardson discloses a method for increasing the productivity of an oil well wherein a flow restricting filtercake has formed in the wellbore (col. 2 lines 18-47 and col. 4 lines 45-51), which comprises: 	injecting each of (i) ammonium chloride, (ii) sodium nitrite, and (iii) acetic acid into the wellbore to dissolve the filtercake by the evolution of heat and nitrogen from an exothermic reaction resulting from said injected ammonium chloride, sodium nitrite, and acetic acid (col. 2 lines 18-47, col. 4 lines 45-51, 54-56, and 60, col. 5 lines 6-8, 21-31, and 38-45, and col. 2 line 14). 	Although Richardson fails to expressly disclose wherein the filtercake is formed “during a drilling operation,” the Office considers it well-known in the art that one reason for the accumulation of filtercake is drilling. Moreover, this limitation has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 	Regarding claim 7, Richardson discloses wherein “3360 lbs of said acetic acid” are injected along with 1630 gallons of ammonium nitrate in water, 1120 lbs of sodium hydroxide and 10 gallons of corrosion inhibitor. Although silent to wherein the acetic acid is present at “10-12 vol%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, KSR at 1396 	Moreover, Markham, like Richardson, teaches an acidizing treatment fluid, and further, teaches wherein said acidizing treatment fluid comprises various agents (e.g. demulsifier, corrosion inhibitor, surfactant, etc.). Including the various agents taught by Markham as suitable for acidizing treatment fluids in the acidizing treatment fluid disclosed by Richardson  would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention because it amounts to nothing more than the combination of familiar elements to yield a predictable result, as it has been taught “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent 'simply arranges old elements with each performing the same function it has been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR at 1395-66 (citing Sakraida v. AG Pr, Inc. 425 U.S. 273, 282 (1976). 	With respect to depending claims 9 and 10, Richardson discloses wherein a solution of sodium nitrite (NaNO2) is injected through the wellbore’s coiled tubing and wherein a solution of ammonium chloride (NH4Cl) (as an alternative to ammonium nitrate) and acetic acid is separately injected through the wellbore’s production tubing (col. 3 lines 13-27 and col. 5 lines 29-33). Although Richardson discloses wherein the acetic acid is combined with the ammonium chloride rather than being combined with the sodium nitrite, as is instantly claimed, nevertheless this would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention because it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claim 11, Richardson discloses wherein the rate of injection of the NH4Cl, NaNO2, and acetic acid “can be varied substantially as desired as long as the rate of injection is correlated with the rate of the reaction” (col. 5 lines 52-55). Although silent to wherein the NH4Cl is injected “at about two times the rate” of the NaNO2 and acetic acid, as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an injection rate as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 4,482,016- cited above) in view of Markham (US 3,076,760- cited previously), as evidenced by Nguyen et al. 4Cl and NaNO2 react to form nitrogen and heat (col. 2 lines 39-42). Although Richardson fails to expressly disclose the quantity of heat generated, nevertheless this would have been obvious inasmuch as Richardson discloses the same compositions as claimed, and as such, the reaction would inherently act in the same manner as claimed, i.e., it would generate “about 75 kcal/mole” of heat.  If there is any difference between the composition of Brothers and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Furthermore, Nguyen provides evidentiary support that said components (NH4Cl and NaNO2), when combined, form “79.95 kcal mol-1" (Introduction).
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. 	Applicant argues that “as demonstrated by the test results [in the affidavit], the treatment solution according to the invention yielded unexpected improved filtercake removal efficiency by about 400% compared to the closest prior art composition disclosed in Richardson et al.” In other words, the Applicant argues, based upon a submitted Affidavit, that they have recreated the composition of Richardson (Sol 2) and their own invention (Sol 1) and found that “the inventive solution Sol 1 surprisingly had a filtercake removal efficiency of 81.2% compared to comparative solution Sol 2 with an In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Applicant argues that “no filtercake removal property of the treatment solution of Richardson is disclosed.” The Examiner points out that Richardson discloses removing material with a treatment solution, wherein the material may be “carbonates and/or deposits in or around the well of asphaltic or paraffinic emulsions and/or solids that tend to block permeability in the reservoir and/or sand or gravel packs in and around the borehole.” Furthermore, Richardson discloses the same composition as instantly claimed as well as the same reaction as instantly claimed (e.g. “evolution of heat and nitrogen from an exothermic reaction...”). 	Applicant argues that “even though the acetic acid concentration of the inventive solution was twice as high as in the prior art solution, the filtercake removal efficiency of the inventive solution was nevertheless about four times that of the prior art solution [as per the tests detailed in the Affidavit].” The Examiner points out that Richardson discloses an acetic acid concentration of 9.1 vol% (see Examiner’s Answer mailed 1/2/18 for the calculation) while the inventive solution comprises an acetic acid concentration of “10-12 vol%.” This does not amount to an acetic acid concentration of the inventive solution that is “twice as high” as the prior art solution. Additionally, as noted above, the “inventive solution” detailed in the Affidavit is not the same composition as that which is claimed.


Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674